EXHIBIT 10.1

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of April 1, 2013,
by and among Lear Corporation (the “Company”), Marcato, L.P. (“Marcato I”),
Marcato II, L.P. (“Marcato II”), Marcato International Master Fund, Ltd.
(“Marcato Master Fund”), Marcato Capital Management LLC (“Marcato” and
collectively with Marcato I, Marcato II and Marcato Master Fund, the “Marcato
Stockholders”), Oskie Master Fund, L.P. (“Oskie Master Fund”) and Oskie Capital
Management, LLC (“Oskie” and jointly with Oskie Master Fund, the “Oskie
Stockholders”) (the Marcato Stockholders and the Oskie Stockholders
collectively, the “Marcato-Oskie Group”) (each of the Company and the
Marcato-Oskie Group, a “Party” to this Agreement, and collectively, the
“Parties”).  

RECITALS

WHEREAS, the Company and the Marcato-Oskie Group have engaged in various
discussions and communications concerning the Company and its capital structure;

WHEREAS, the Marcato Stockholders are deemed to beneficially own shares of
Common Stock of the Company (the “Common Stock”) totaling, in the aggregate,
5,653,026 shares on the date hereof; and

WHEREAS, the Oskie Stockholders are deemed to beneficially own shares of Common
Stock totaling, in the aggregate, 488,683 shares on the date hereof; and

WHEREAS, the Company and the members of the Marcato-Oskie Group have determined
to come to an agreement with respect to the election of members of the Company’s
board of directors (the “Board”) at the 2013 annual meeting of stockholders of
the Company, including any adjournment or postponement thereof (the “2013 Annual
Meeting”), certain matters related to the 2013 Annual Meeting and certain other
matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1.                  Board Matters; Board Appointments; 2013 Annual Meeting.   

(a)                Effective as of the Company’s public release of the Mutual
Press Release (as defined below), each of the Marcato Stockholders solely on
behalf of itself and its respective Affiliates and Associates and each of the
Oskie Stockholders solely on behalf of itself and its respective Affiliates and
Associates hereby severally and not jointly (i) irrevocably withdraws the
Marcato-Oskie Group’s nominees and proposal submitted to the Company in February
2013 and any related materials, notices or demands (including the Marcato-Oskie
Group’s books and records demand) submitted to the Company in connection
therewith and (ii) agrees not to take any further action with respect to any
solicitation materials filed by it or on its behalf with the Securities and
Exchange Commission.  Effective as of the Company’s public release of the 

                                                                                                                                                                                                                              

--------------------------------------------------------------------------------

 

Mutual Press Release, each of the Marcato Stockholders solely on behalf of
itself and its respective Affiliates and Associates and each of the Oskie
Stockholders solely on behalf of itself and its respective Affiliates and
Associates hereby severally and not jointly further agrees that it will not, and
that it will not permit any of its Affiliates or Associates to, (i) nominate or
recommend for nomination any person for election at the 2013 Annual Meeting,
directly or indirectly, (ii) submit any proposal for consideration at, or bring
any other business before, the 2013 Annual Meeting, directly or indirectly, or
(iii) initiate, encourage or participate in any “withhold” or similar campaign
with respect to the 2013 Annual Meeting, directly or indirectly.  Effective as
of the Company’s public release of the Mutual Press Release, each of the Marcato
Stockholders solely on behalf of itself and its respective Affiliates and
Associates and each of the Oskie Stockholders solely on behalf of itself and its
respective Affiliates and Associates hereby severally and not jointly agrees
that it shall not publicly or privately encourage or support any other
stockholder to take any of the actions described in this Section 1(a).

 

(b)               Effective as of the Company’s public release of the Mutual
Press Release, the Parties agree that the Board shall nominate each of the eight
individuals currently listed as nominees of the Company in its most recently
filed preliminary proxy materials (collectively, the “2013 Board Nominees”) for
election to the Board at the 2013 Annual Meeting. 

(c)                Effective as of the Company’s public release of the Mutual
Press Release, each of the Marcato Stockholders solely on behalf of itself and
its respective Affiliates and Associates and each of the Oskie Stockholders
solely on behalf of itself and its respective Affiliates and Associates hereby
severally and not jointly agrees to appear in person or by proxy at the 2013
Annual Meeting and to vote all shares of Common Stock of the Company
beneficially owned by such person and over which such person has voting power
(excluding, for the avoidance of doubt, any shares of Common Stock that are
deemed to be beneficially owned by the Oskie Stockholders solely because as of
the record date for the 2013 Annual Meeting they were subject to options
exercisable within 60 days as disclosed on the Schedule 13D, as amended, filed
by the Marcato-Oskie Group prior to the date hereof (the “Group 13D”)) at the
meeting in favor of the 2013 Board Nominees and in favor of the Company’s
“say-on-pay” proposal.

(d)               Effective as of the public release of the Mutual Press
Release, the Company, on the one hand, and, on the other hand, each of the
Marcato Stockholders solely on behalf of itself and its respective Affiliates
and Associates and each of the Oskie Stockholders solely on behalf of itself and
its respective Affiliates and Associates hereby severally and not jointly agree
that a ninth director who shall be mutually acceptable to both the Company and
the Marcato-Oskie Group (the “Mutually Agreed Director”) shall be appointed to
the Company’s Board of Directors as an additional director as promptly as
practicable following the 2013 Annual Meeting.  As promptly as practicable
following the date hereof, the Company and the Marcato-Oskie Group shall engage
in good faith discussions with respect to the individual who will be the
Mutually Agreed Director.  Each of the Marcato-Oskie Group and the Company shall
be entitled to recommend individuals to the other for consideration as the
Mutually Agreed Director.  Each of (i) the Marcato Stockholders solely on behalf
of itself and its respective Affiliates and Associates, (ii) the Oskie
Stockholders solely on behalf of itself and its respective Affiliates and
Associates hereby severally and not jointly and (iii) the Company agrees that
the Mutually Agreed Director will be independent of each of the Company and the
Marcato-Oskie

2

 

--------------------------------------------------------------------------------

 

Group, including qualifying as an “independent director” under applicable rules
of the Securities and Exchange Commission and the rules of the New York Stock
Exchange and under the Company’s corporate governance guidelines (in the case of
the Company’s corporate governance guidelines, as in effect on the date hereof).

 

(e)                The Company shall use its commercially reasonable efforts to
enter into one or more binding agreements with respect to an Accelerated Share
Repurchase Program (as such term is used in the Mutual Press Release) consistent
with the terms set forth in the Mutual Press Release by May 1, 2013.

2.                  Standstill Provisions.  Each of the Marcato Stockholders
solely on behalf of itself and its respective Affiliates and Associates and each
of the Oskie Stockholders solely on behalf of itself and its respective
Affiliates and Associates hereby severally and not jointly agrees that from the
date hereof until the termination of this Agreement in accordance with Section 5
hereof  (the “Termination Date”), neither it nor any of its Affiliates or
Associates will, and it will cause each of its Affiliates and Associates not to,
directly or indirectly, in any manner:

(a)                solicit, or encourage or in any way engage in any
solicitation of, any proxies or consents or become a “participant” in a
“solicitation” as such terms are defined in Regulation 14A under the Exchange
Act (as defined below) of proxies or consents (including, without limitation,
any solicitation of consents with respect to the call of a special meeting of
stockholders), in each case, with respect to securities of the Company, or call
or seek to call, or encourage, support or influence anyone with respect to the
call of, a special meeting of stockholders;

(b)               advise, encourage, support or influence any person with
respect to the voting or disposition of any securities of the Company at any
annual or special meeting of stockholders, or seek to do so;

(c)                form, join or in any way participate in any “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than a “group” that includes all or some of the persons identified
on the Group 13D as of the date hereof, but does not include any other entities
or persons not identified on Group 13D as of the date hereof);

(d)               deposit any Common Stock in any voting trust or subject any
Common Stock to any arrangement or agreement with respect to the voting of any
Common Stock, other than any such voting trust, arrangement or agreement solely
among the members of the Marcato-Oskie Group and otherwise in accordance with
this Agreement;

(e)                seek or encourage any person to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek, encourage or take any other
action with respect to the election or removal of any directors or with respect
to the submission of any stockholder proposal;

(f)                (i) make any proposal for consideration by stockholders at
any annual or special meeting of stockholders of the Company or (ii) make any
recommendation, suggestion, or other statement, offer or proposal (with or
without conditions, publicly or otherwise) with respect to a share repurchase,
dividend, self-tender or other change in capitalization, or with

3

 

--------------------------------------------------------------------------------

 

respect to any merger, acquisition, disposition, consolidation,
recapitalization, restructuring, liquidation, dissolution, or other business
combination or extraordinary transaction, in the case of any of the foregoing
involving the Company or any subsidiary, business, division or Affiliate of the
Company or encourage or assist any person or entity in connection therewith;

 

(g)               seek, alone or in concert with others, representation on the
Board;

(h)               otherwise act, alone or in concert with others to make any
statement critical of the Company, its directors or management (it being agreed
that the prosecution in good faith of litigation asserting that the Company has
breached its obligations under this Agreement, in and of itself, shall not
constitute a violation of this clause (h) to the extent it is necessary in such
litigation to describe the facts underlying the asserted breach);

(i)                 enter into any discussions, negotiations, arrangements or
understandings with any third party with respect to the matters set forth in
this Section 2; or

(j)                 take any action which could cause or require the Company or
any Affiliate of the Company to make a public announcement regarding any of the
foregoing, seek or request permission to do any of the foregoing, make any
request to amend, waive or terminate any provision of this Section 2 (including,
without limitation, this Section 2(j)), or make or seek permission to make any
public announcement with respect to any of the foregoing.

Notwithstanding anything in this Agreement to the contrary (including, for the
avoidance of doubt, Section 2(f)(ii) hereof), prior to the Termination Date,
representatives of members of the Marcato-Oskie Group shall be permitted to (i)
engage at reasonable intervals in non-public discussions with such members of
the senior management of the Company as the Company may designate regarding any
of the matters contemplated by Section 2(f)(ii) hereof so long as no member of
the Marcato-Oskie Group or any of its Affiliates or Associates or any of their
respective employees or representatives directly or indirectly makes any
disclosure of such discussions or of the content thereof (x) to any third person
(other than employees or advisors of the Marcato Stockholders or the Oskie
Stockholders who agree to keep such discussions and content confidential and for
whose breach of such agreement the Marcato Stockholders or the Oskie
Stockholders, as applicable, are responsible) or (y) publicly (it being agreed
that any disclosure in any Schedule 13D filing or any amendment thereof or in
any other securities law filing shall be deemed public disclosure not permitted
pursuant to this Agreement even if required by law) and as long as any of the
foregoing would not require the Company to make any public announcement of any
such discussions or matter under any applicable law or rule of any securities
exchange, (ii) publicly comment upon and solicit votes in favor of or against
any item presented for stockholder approval by the Company (but for the
avoidance of doubt not by any shareholder), other than the election of
directors, the ratification of auditors or a proposal put forth by the Company
with respect to “say-on-pay” or “say-when-on-pay” at any annual or special
meeting of stockholders of the Company, (iii) publicly comment upon and solicit
votes in response to a public announcement by the Company that the Company has
entered into an agreement providing for any merger, acquisition, disposition,
consolidation, recapitalization, restructuring, liquidation, dissolution, or
other business combination or extraordinary transaction in any case that
requires the approval of the holders of the Common Stock, (iv) publicly comment
upon any public announcement by the Company itself that the Board of Directors
of

4

 

--------------------------------------------------------------------------------

 

the Company has determined to explore a business combination involving the
Company as a whole, which announcement did not result in whole or in part from
(x) a breach of this Agreement or (y) any unsolicited offer for a business
combination, and (v) in the event that any third party that is a strategic,
industrial company makes a bona fide unsolicited public offer to acquire the
Company as a whole which did not result in whole or in part from a breach of
this Agreement, publicly comment upon such offer.

 

3.                  Representations and Warranties of the Company. 

The Company represents and warrants to the Marcato-Oskie Group that (a) the
Company has the corporate power and authority to execute this Agreement and to
bind it thereto, (b) this Agreement has been duly and validly authorized,
executed and delivered by the Company, constitutes a valid and binding
obligation and agreement of the Company, and is enforceable against the Company
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles and (c) the execution, delivery and
performance of this Agreement by the Company does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to the Company, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.

4.                  Representations and Warranties of the Marcato-Oskie Group. 

Each of the Marcato Stockholders and each of the Oskie Stockholders severally
and not jointly represents and warrants to the Company that (a) the authorized
signatory of such Marcato Stockholder or Oskie Stockholder set forth on the
signature page hereto has the power and authority to execute this Agreement and
any other documents or agreements to be entered into in connection with this
Agreement and to bind it thereto, (b) this Agreement has been duly authorized,
executed and delivered by such Marcato Stockholder or Oskie Stockholder, and is
a valid and binding obligation of such Marcato Stockholder or Oskie Stockholder,
enforceable against each in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of such Marcato Stockholder or Oskie Stockholder as
currently in effect and (d) the execution, delivery and performance of this
Agreement by such Marcato Stockholder or Oskie Stockholder does not and will not
violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to such Marcato Stockholder or Oskie Stockholder, or (ii)
result in any breach or violation of or constitute a default (or an event which
with notice or lapse of time or both could constitute such a breach, violation
or default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any

 

5

 

--------------------------------------------------------------------------------

 

organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound.  Each of
the Marcato Stockholders severally and not jointly represents that, as of the
date of this Agreement, it is deemed to beneficially own such number of shares
of Common Stock of the Company (the “Common Stock”) as are indicated with
respect to such Marcato Stockholder on the Group 13D.  Each of the Oskie
Stockholders severally and not jointly represents that, as of the date of this
Agreement, it is deemed to beneficially own such number of shares of Common
Stock as are indicated with respect to such Oskie Stockholder on the Group 13D. 
Each of the Marcato Stockholders solely on behalf of itself and its respective
Affiliates and Associates and each of the Oskie Stockholders solely on behalf of
itself and its respective Affiliates and Associates represents and warrants that
it does not currently have, and does not currently have any right to acquire,
any interest in any other securities of the Company or any Other Equity Rights
(as defined below) (except as otherwise disclosed in the Group 13D) and is not
“short” any Common Stock (as such term is commonly used by securities trading
professionals).  For purposes of this Agreement, the term “Other Equity Rights”
shall mean any rights, options or other securities convertible into or
exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event or otherwise) for Common Stock or any obligations measured by
the price or value of any securities of the Company or any of its Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Common Stock,
whether or not any of the foregoing would give rise to beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), and whether or
not to be settled by delivery of Common Stock, payment of cash or by other
consideration, and without regard to any “short” position under any such
contract or arrangement, or other securities carrying any voting rights with
respect to any of the foregoing.

 

5.                  Termination.  This Agreement shall terminate on the earlier
of (i) the earlier of (x) December 31, 2014 and (y) the date that is 60 days
prior to the expiration of the Company’s advance notice period for the
nomination of directors or the Company’s advance notice period for the
submission of proposals (whichever is earlier in the event they are not the
same) in each case at the 2015 annual meeting of the Company, which dates shall
only be deemed to refer to the notice periods as established by the Company’s
bylaws and shall not, in any event, be deemed to refer to the date for
submission of stockholder proposals as established by Rule 14a-8 of the Exchange
Act, (ii) the date that is 60 days prior to the expiration of the Company’s
advance notice period for the nomination of directors or the Company’s advance
notice period for the submission of proposals (whichever is earlier in the event
they are not the same) in each case at the 2014 annual meeting of the Company,
which dates shall only be deemed to refer to the notice periods as established
by the Company’s bylaws and shall not, in any event, be deemed to refer to the
date for submission of stockholder proposals as established by Rule 14a-8 of the
Exchange Act, if but only if (A) the Parties fail to agree on the identity of a
Mutually Agreed Director on or prior to such date, (B) such failure to reach an
agreement was a result of the Company’s breach of its obligation to act in good
faith pursuant to Section 1(d) hereof, (C) the Marcato-Oskie Group recommended a
reasonable number of qualified individuals throughout such period who were
willing and able to serve and (D) no member of the Marcato-Oskie Group has
breached any of its obligations under this Agreement, and (iii) April 3, 2013,
solely in the event the Company fails to comply with its obligations under the
first sentence of Section 6

 

6

 

--------------------------------------------------------------------------------

 

hereof on or prior to such date, except that termination shall not relieve any
Party for any liability for any breach of this Agreement prior to such
termination.

 

6.                  Press Release. 

Promptly following the execution of this Agreement, the Company and the
Marcato‑Oskie Group shall jointly issue a mutually agreeable press release (the
“Mutual Press Release”) announcing certain terms of this Agreement, in the form
attached hereto as Exhibit A.  Neither the Company nor the Marcato-Oskie Group
shall make any public announcement or public statement that is inconsistent with
or contrary to the statements made in the Mutual Press Release, except as
required by law or the rules of any stock exchange or with the prior written
consent of the other Party.

7.                  Specific Performance. 

Each of the members of the Marcato-Oskie Group, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other Party hereto would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury would not be adequately compensable by
the remedies available at law (including the payment of money damages).  It is
accordingly agreed that each member of the Marcato-Oskie Group, on the one hand,
and the Company, on the other hand (the “Moving Party”), shall each be entitled
to specific enforcement of, and injunctive relief to prevent any violation of,
the terms hereof, and the other Party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity.  This Section
7 is not the exclusive remedy for any violation of this Agreement.

8.                  Expenses. 

Each Party shall each be responsible for its own fees and expenses incurred in
connection with the negotiation, execution and effectuation of this Agreement
and the transactions contemplated hereby, including, but not limited to, any
matters related to the 2013 Annual Meeting.

9.                  Severability. 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable.  In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

7

 

--------------------------------------------------------------------------------

 

 

10.              Notices. 

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
Party to receive the same.  The addresses and facsimile numbers for such
communications shall be:

If to the Company:

Lear Corporation

21557 Telegraph Road

Southfield, MI 48033

Facsimile No.: (248) 447-5126

 Attention:

Terrence B. Larkin, Executive Vice President,

 

Business Development and General Counsel





With copies (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019

Facsimile No.: (212) 403-2218

 Attention:

Daniel A. Neff, Esq.

 

Stephanie J. Seligman, Esq.

            

and:

Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60601

Facsimile No.: (312) 558-5700

Attention:        Bruce A. Toth, Esq.

If to a member of the Marcato-Oskie Group:

Marcato Capital Management LLC

One Montgomery Street, Suite 3250

San Francisco, California 94104

Facsimile No.:(415) 796-6388

Attention:        Richard T. McGuire III

 

and:

 

Oskie Capital Management LLC

10 East 53rd Street, 31st Floor

 

8

--------------------------------------------------------------------------------

 

New York, New York 10022

Facsimile No.: (646) 304-7471

Attention:        David M. Markowitz

 

With a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Facsimile No.: (212) 757-3990

Attention:        Jeffrey D. Marell, Esq.

 

11.              Applicable Law. 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof that would result in the application of the laws of another
jurisdiction.  Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Court of Chancery of the State of
Delaware (or, if any such court declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) and
any appellate court therefrom.  Each of the Parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement in any court other than the aforesaid courts.  Each of the
Parties hereto hereby irrevocably waives, and agrees not to assert in any action
or proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by applicable legal requirements, any claim that (A)
the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

12.              Affiliates and Associates.  The obligations of each Marcato
Stockholder and Oskie Stockholder herein shall be understood to apply to each of
their respective Affiliates and Associates, and each Marcato Stockholder and
each Oskie Stockholder agrees that it will cause its respective Affiliates and
Associates to comply with the terms of this Agreement.  As used in this
Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and shall include all persons or entities that at any time during the
term of this Agreement become Affiliates or Associates of any person or entity
referred to in this Agreement, it being understood, that such



9

--------------------------------------------------------------------------------

 

terms shall not include non-employee investors in any Marcato Stockholder or
Oskie Stockholder, respectively, or any portfolio company of any Marcato
Stockholder or Oskie Stockholder, respectively, in each case that are not
controlled by any of the Marcato Stockholders or Richard T. McGuire, III, alone
or in combination, or by any of the Oskie Stockholders, David Markowitz or Clive
Rowe, alone or in combination, respectively, and for the avoidance of doubt,
that any Affiliate or Associate controlled by Richard T. McGuire, III shall be
considered an Affiliate or Associate, respectively, of each Marcato Stockholder,
and that any Affiliate or Associate controlled by David Markowitz or Clive Rowe
shall be considered an Affiliate or Associate, respectively, of each Oskie
Stockholder.

 

13.              Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile).

14.              Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries. 

This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein.  No modifications of this Agreement can
be made except in writing signed by an authorized representative of each the
Company and the Marcato-Oskie Group.  No failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.  The terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns.  No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of the Marcato-Oskie Group, the prior
written consent of the Company, and with respect to the Company, the prior
written consent of the Marcato-Oskie Group.  This Agreement is solely for the
benefit of the Parties hereto and is not enforceable by any other persons.

[The remainder of this page intentionally left blank] 

10

 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

Lear Corporation

 

 

By:    /s/ Matthew J. Simoncini                      

Name:  Matthew J. Simoncini

Title:    President and Chief Executive Officer

 

 

Marcato Capital Management LLC

By:     /s/ Richard T. McGuire, III                       
Name:  Richard T. McGuire, III
Title:    Managing Member

Marcato, L.P.

By:  Marcato  Capital Management LLC, its General Partner

By:     /s/ Richard T. McGuire, III                       
Name:  Richard T. McGuire, III
Title:    Managing Member

Marcato II, L.P.

By:  Marcato  Capital Management LLC, its General Partner

By:     /s/ Richard T. McGuire, III                       
Name:  Richard T. McGuire, III
Title:    Managing Member

Marcato International  Master Fund, Ltd.

By:     /s/ Richard T. McGuire, III                       
Name:  Richard T. McGuire, III
Title:    Director

Oskie Capital Management, LLC

By:     /s/ David Markowitz                                   
Name:  David Markowitz
Title:    Managing Member

--------------------------------------------------------------------------------

 

 

Oskie Master Fund, LP

By:  Oskie GP, its General Partner

By:     /s/ David Markowitz                                 
Name:  David Markowitz
Title:    Managing Member  

--------------------------------------------------------------------------------



 

 

 

EXHIBIT A

 

[Press Release]

                                                                               

--------------------------------------------------------------------------------

 

 

Lear, Marcato and Oskie Announce Agreement; Company Commits to Accelerate
Existing $1 Billion Share Repurchase Program and Announces New $750 Million
Share Repurchase Authorization, Bringing Total Share Repurchase Authorization to
$2.25 Billion

 

Company Appreciates Thoughtful Input from Marcato, Oskie and Other Shareholders

 on Capital Allocation Strategy

 

Marcato and Oskie Withdraw Director Nominees for 2013 Annual Meeting

 

Company Agrees to Appoint Additional Mutually Acceptable Board Member

 Following 2013 Annual Meeting

 

SOUTHFIELD, MI, SAN FRANCISCO, CA, and NEW YORK, NY, April 1, 2013 -- Lear
Corporation (NYSE: LEA) (“Lear”, “the Company”), a leading global supplier of
automotive seating and electrical distribution systems, Marcato Capital
Management LLC (“Marcato”) and Oskie Capital Management LLC (“Oskie”) today
announced an agreement aimed at further enhancing shareholder value.

 

Under the terms of the agreement, the Company’s Board of Directors has
authorized management to further accelerate repurchases under the Company’s
existing $1 billion share repurchase program.  Lear repurchased $200 million of
its outstanding common stock during the first quarter of 2013 and now expects to
complete the remaining $800 million of its existing $1 billion share repurchase
authorization under an Accelerated Share Repurchase Program within approximately
the next 12 months. 

 

Lear also today announced that its Board of Directors has approved a new
two-year share repurchase authorization of $750 million to commence immediately
following the completion of the existing

$1 billion share repurchase program.  Including $500 million of share
repurchases through the end of 2012, the existing $1 billion authorization and
the additional $750 million announced today, the Board has authorized total
share repurchases of $2.25 billion since the first quarter of 2011.

 

Lear may implement share repurchases under the new $750 million share repurchase
program utilizing a variety of methods including open market purchases,
accelerated share repurchase programs and structured repurchase transactions. 
Share repurchases are subject to prevailing financial, market and industry
conditions.



Lear also announced today that under the terms of the agreement, Marcato and
Oskie have withdrawn their slate of nominees for election to Lear’s Board of
Directors at the 2013 Annual Meeting and agreed to vote their shares in support
of all of Lear’s director nominees.  Further, the Company has agreed to expand
the Board of Directors from eight to nine members as soon as practicable
following the 2013 Annual Meeting and add a new Board member mutually acceptable
to the Company, Marcato and Oskie.

 

“Over the last several months, we have had productive discussions with Marcato
and Oskie, as well as a number of our other shareholders, and we greatly
appreciate the input we have received,” said Henry D. G. Wallace, Lear's
Non-Executive Chairman.  “Lear’s Board is committed to delivering value to our
shareholders by using a balanced approach of investing in our business,
maintaining a strong and flexible financial position, and returning capital to
our shareholders.  Over the past two years, Lear has returned more cash to
shareholders through dividends and share repurchases as a percentage of our
market capitalization than any of our automotive supplier peers.  The Board is
aligned with shareholders and will continue working to return additional capital
to shareholders through share repurchases and dividends, while maintaining a
strong balance sheet that will allow Lear to profitably grow and further
strengthen our competitive position.”

                                                                               

--------------------------------------------------------------------------------

 

 

"Our conversations with Marcato and Oskie were constructive and mutually
respectful, and we are pleased to have reached this agreement. We are confident
that our revised capital allocation strategy, combined with our ongoing
operational improvements and the positive longer-term outlook for our business,
will create an even more valuable enterprise for our shareholders," said Matt
Simoncini, Lear President and Chief Executive Officer.

   

Mick McGuire, Founder of Marcato Capital Management, said, “We are very pleased
to have worked constructively with Lear’s management and Board to reach this
favorable outcome for all of Lear’s shareholders. We believe the meaningful
acceleration and increase in share repurchase activity will help ensure close
alignment between Lear’s market valuation and the improved operating performance
and business prospects that are the laudable results of the hard work of Lear’s
Board, management and employees. We are excited about the prospects for Lear,
and we believe the Company is now poised to realize even greater value for its
shareholders in the future.”

 

The 2013 Annual Meeting will be held on May 16, 2013, at the Company’s corporate
headquarters, 21557 Telegraph Road, Southfield, Michigan 48033. The record date
for determining eligibility to vote at the 2013 Annual Meeting is March 21,
2013.


About Lear Corporation

 

Lear Corporation is one of the world's leading suppliers of automotive seating
and electrical power management systems. The Company's world-class products are
designed, engineered and manufactured by a diverse team of approximately 113,000
employees located in 36 countries. Lear's headquarters are in Southfield,
Michigan, and Lear is traded on the New York Stock Exchange under the symbol
[LEA]. Further information about Lear is available at www.lear.com.

 

Important Additional Information

 

Lear, its directors and certain of its executive officers may be deemed to be
participants in the solicitation of proxies from Lear stockholders in connection
with the matters to be considered at Lear's 2013 Annual Meeting of Stockholders.
Lear has filed a preliminary proxy statement with the U.S. Securities and
Exchange Commission (the "SEC") in connection with such solicitation of proxies
from Lear stockholders. When completed, a definitive proxy statement and a form
of proxy will be mailed to Lear stockholders. INVESTORS AND STOCKHOLDERS ARE
STRONGLY ENCOURAGED TO READ THE PRELIMINARY PROXY STATEMENT, THE DEFINITIVE
PROXY STATEMENT AND ACCOMPANYING BLUE PROXY CARD AND OTHER DOCUMENTS FILED WITH
THE SEC CAREFULLY AND IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE AS THEY WILL
CONTAIN IMPORTANT INFORMATION. Information regarding the identity of potential
participants, and their direct or indirect interests, by security holdings or
otherwise, is set forth in the proxy statement and other materials to be filed
with the SEC in connection with Lear's 2013 Annual Meeting of Stockholders. 
Stockholders will be able to obtain any proxy statement, any amendments or
supplements to the proxy statement and other documents filed by Lear with the
SEC for no charge at the SEC's website at www.sec.gov. Copies will also be
available at no charge at the Investor Relations section of our corporate
website at www.lear.com. 

 

Forward-Looking Statements

 

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995, including statements regarding
anticipated financial results and liquidity.  The words “will,” “may,” “designed
to,” “outlook,” “believes,” “should,” “anticipates,” “plans,”

                                                                               

--------------------------------------------------------------------------------

 

 

“expects,” “intends,” “estimates,” “forecasts” and similar expressions identify
certain of these forward-looking statements.  The Company also may provide
forward-looking statements in oral statements or other written materials
released to the public.  All such forward-looking statements contained or
incorporated in this press release or in any other public statements which
address operating performance, events or developments that the Company expects
or anticipates may occur in the future, including, without limitation,
statements related to business opportunities, awarded sales contracts, sales
backlog and ongoing commercial arrangements, or statements expressing views
about future operating results, are forward-looking statements.  Actual results
may differ materially from any or all forward-looking statements made by the
Company.  Important factors, risks and uncertainties that may cause actual
results to differ materially from anticipated results include, but are not
limited to: general economic conditions in the markets in which the Company
operates, including changes in interest rates or currency exchange rates; the
financial condition and restructuring actions of the Company’s customers and
suppliers; changes in actual industry vehicle production levels from the
Company’s current estimates; fluctuations in the production of vehicles or the
loss of business with respect to, or the lack of commercial success of, a
vehicle model for which the Company is a significant supplier; disruptions in
the relationships with the Company’s suppliers; the outcome of customer
negotiations and the impact of customer-imposed price reductions; the impact and
timing of program launch costs and the Company’s management of new program
launches; risks associated with conducting business in foreign countries; and
risks and other factors described in the Company’s Annual Report on Form 10-K
and its other filings with the SEC.

 

The forward-looking statements in this press release are made as of the date
hereof, and the Company does not assume any obligation to update, amend or
clarify them to reflect events, new information or circumstances occurring after
the date hereof.

 

Contacts

 

For Lear Corporation:

Mel Stephens / Ed Lowenfeld

Lear Corporation
248-447-1624 / 248-447-4380

 

Matt Sherman / Andrew Siegel / Scott Bisang

Joele Frank, Wilkinson Brimmer Katcher

212-355-4449

 

For Marcato and Oskie:

Jeremy Fielding or Thomas Davies

Kekst and Company  

212-521-4800